





EXHIBIT 10.1


This agreement has been filed to provide investors with information regarding
its terms. It is not intended to provide any other factual information about the
Tennessee Valley Authority. The representations and warranties of the parties in
this agreement were made to, and solely for the benefit of, the other parties to
this agreement. The assertions embodied in the representations and warranties
may be qualified by information included in schedules, exhibits, or other
materials exchanged by the parties that may modify or create exceptions to the
representations and warranties. Accordingly, investors should not rely on the
representations and warranties as characterizations of the actual state of facts
at the time they were made or otherwise.


EXECUTION VERSION


FIRST AMENDMENT TO DECEMBER MATURITY COMMUNITY BANK CREDIT AGREEMENT




THIS FIRST AMENDMENT TO DECEMBER MATURITY COMMUNITY BANK CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of December 11, 2018, by and among
TENNESSEE VALLEY AUTHORITY, a wholly-owned corporate agency and instrumentality
of the United States (the “Borrower”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Lenders”) and
SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”). Capitalized terms used, but not defined, in this
Amendment shall have the meanings ascribed in the Credit Agreement (as defined
below).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain December Maturity Community Bank Credit Agreement dated as of
December 12, 2016 (the “Credit Agreement”) pursuant to which the Lenders have
made certain financial accommodations available to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.    Amendments to the Credit Agreements.


(a)    The title of the Credit Agreement is hereby amended from “December 2019
Maturity Community Bank Credit Agreement” to “December Maturity Community Bank
Credit Agreement”. The references to “December 2019 Maturity Community Bank
Credit Agreement” in the cover page, the title, the preamble, the definition of
“Agreement”, and Exhibits 2.02, 2.10 and 10.06 of the Credit Agreement shall
hereby be amended to refer to “December Maturity Community Bank Credit
Agreement”.




--------------------------------------------------------------------------------







(b)    The following definitions, set forth in Section 1.01 of the Credit
Agreement, are hereby amended and restated in their entirety to read as follows:


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one-hundredth of one percent (1/100 of 1%)) charged to SunTrust Bank on such
day on such transactions as determined by the Administrative Agent.


“LIBOR Base Rate” means:


(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the Intercontinental Exchange LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by SunTrust Bank to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period;


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that date (or, if that date is not a Business Day, the immediately
succeeding Business Day) or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on such date (or, if
that date is not a Business Day, the immediately succeeding Business Day) in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be




--------------------------------------------------------------------------------





offered by SunTrust Bank to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to such date; and


(c)    notwithstanding the foregoing, in the event the LIBOR Base Rate would be
less than zero percent pursuant to the foregoing clauses (a) and (b), for
purposes of this Agreement, the LIBOR Base Rate shall be zero percent.


“Maturity Date” means December 11, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


(c)    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan.”
(d)    Section 5.11 of the Credit Agreement is hereby amended to add a new
subsection (d) to read as follows:


(d)    The Borrower represents and warrants as of the effective date of the
Second Amendment to this Agreement that the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.
(e)    A new section 10.21 is hereby added to the Credit Agreement to read as
follows:


Section 10.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the Borrower, Administrative Agent
and the Lenders hereto, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:




--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
As used in this subsection, “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule. “EEA Member Country” means any member state of the European Union,
Iceland, Liechtenstein and Norway. “EU Bail-In Legislation Schedule” means the
EU Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. “EEA Resolution Authority”
means any public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.




--------------------------------------------------------------------------------





2.    Amendments to the Notes. The references to “December 2019 Maturity
Community Bank Credit Agreement” in the Notes are hereby amended to refer to
“December Maturity Community Bank Credit Agreement”.


3.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the following condition precedents are satisfied:


(a)    The Administrative Agent shall have received:


(i)     Executed counterparts to this Amendment from the Borrower and the
Lenders;


(ii)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of each employee of the Borrower
who has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of the
Borrower, (B) the by­laws (or equivalent organizational document) of the
Borrower as in effect on the date of such certification, and (C) all resolutions
of the Borrower approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party; and


(iii)    Written opinions (addressed to the Administrative Agent and the Lenders
and dated the date hereof) of counsel for the Borrower, substantially in the
form of the opinions originally delivered in connection with the Credit
Agreement;


(b )    The representations and warranties contained in Article V of the Credit
Agreement or any other Loan Document shall be true and correct;


(c)    No Default or Event of Default shall have occurred and be continuing;


(d)    The Administrative Agent, the L/C Issuer and each of the Arrangers, as
the case may be, shall have received all costs, fees, expenses and other
compensation then payable to the Administrative Agent, the applicable Arranger
and the Lenders; and


(e)    The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced (in
reasonable detail) prior to or on the Closing Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).


    




--------------------------------------------------------------------------------





4.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:


(a)    The Borrower (i) is duly organized, validly existing and in good standing
as a corporation under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;


(b)    The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary organizational action;


(c)    The execution, delivery and performance by the Borrower of each Loan
Document have been duly authorized by all necessary action, and do not (a)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or any of
its properties or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (b) violate any Law (including, without limitation, the TVA Act and
Regulation U or Regulation X issued by the FRB);


(d)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


5.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States




--------------------------------------------------------------------------------





of America. The foregoing notwithstanding, to the extent the following defenses
would be available to the Borrower under federal law, then such defenses shall
be available to the Borrower in connection with this Amendment: (i)
non-liability for punitive damages, (ii) exemption from anti-trust laws, (iii)
the Borrower cannot be contractually bound by representation of an employee made
without actual authority, (iv) presumption that government officials have acted
in good faith and (v) limitation on the application of the doctrine of equitable
estoppel to the government. For the avoidance of doubt, the Credit Agreement, as
amended by this Amendment, shall continue to be governed by Section 10.15,
Governing Law; Jurisdiction; Etc., and not by Section 6, Governing Law, of this
Amendment.


7.    No Novation. This Amendment is not intended by the parties to be, and
shall not be
construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


8.    Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


12.    Commitment Schedule. As of the date hereof, Schedule 2.01 of the Credit
Agreement is as set forth in Exhibit A attached hereto.




[Signature Pages To Follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by its authorized
representative as of the day and year first above written.


 
BORROWER:
 
TENNESSEE VALLEY AUTHORITY
By: /s/ Mary Nell Pruitt               
Name: Mary Nell Pruitt
Title: Director, Treasury Management

                                                    


            


[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





            
 
LENDERS:
 
SUNTRUST BANK, individually and as Administrative Agent


By: /s/ Eric M. Anderson              
Name: Eric M. Anderson
Title: Senior Vice President

    


[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





    
 
Branch Banking and Trust Company,
as L/C Issuer and as a Lender


By: /s/ Steven Thompson             
Name: Steven Thompson
Title: Vice President





[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
First Tennessee Bank National Association




By: /s/ Amy Avery                       
Name: Amy Avery
Title: Senior Vice President



[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
First National Bank




By: /s/ Jim Tompkins                  
Name: Jim Tompkins
Title: Vice President



[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
HomeTrust Bank as a Lender




By: /s/ Luke Romans                
Name: Luke Romans
Title: Vice President



[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
Pinnacle Bank




By: /s/ Rob Masengill                   
Name: Rob Masengill
Title: Senior Vice President



[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
UNITED COMMUNITY BANK




By: /s/ Jeff Wilson                       
Name: Jeff Wilson
Title: VP



[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------





 
REGIONS BANK




By: /s/ Ted Tarver                       
Name: Ted Tarver
Title: Vice President





[Signature Page to First Amendment to December Maturity Community Bank Credit
Agreement]



--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Applicable Percentage
Commitment
Letter of Credit Commitment
 
 
 
 
SunTrust Bank
25.000000000%
$37,500,000
 
Branch Banking and Trust
Company
25.000000000%
$37,500,000
$37,500,000
Regions Bank
13.333333333%
$20,000,000
 
United Community Bank
12.000000000%
$18,000,000
 
Pinnacle Bank
12.000000000%
$18,000,000
 
First Tennessee Bank National Association
6.666666667%
$10,000,000
 
HomeTrust Bank
4.666666667%
$7,000,000
 
First National Bank
1.333333333%
$2,000,000
 
 
 
 
 
Total
100.000000000%
$150,000,000
$37,500,000





